 D & N DELIVERYCORPORATION277D & N Delivery CorporationandTeamsters LocalUnion# 631,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America,Petitioner.Case 31-RC-2095January 16, 1973DECISION ON REVIEW, ORDER, ANDDIRECTION OF NEW ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 5, 1972. the Regional Directorissued a Supplemental Decision and Order in theabove-entitled proceeding in which he sustained oneof nine challenges to ballots cast in the election,overruled the remaining eight challenges, and or-dered that the eight ballots to which challenges wereoverruled be opened and counted.' Even though theparties had not waived their right to file requests forreview of his Supplemental Decision, the RegionalDirector opened and counted the eight ballots onSeptember 14, 1972, and issued a revised tally whichshowed that, of 15 votes cast, 5 were for thePetitioner and 9 wereagainstit.Thereafter, inaccordancewith Section 102.67 of the NationalLaborRelationsBoard Rules and Regulations, asamended, the Petitioner filed a timely request forreview, contending that the error in opening andcounting the challenged ballots is a basis forrerunning the election and, further, that the rulingswith respect to the eight overruled challenges,involving five warehousetraineesand three Avondrivers, were clearly erroneous. The Employer filed abrief in opposition to the request for review.By telegraphic order dated November 14, 1972, theNational Labor Relations Board granted the requestfor review as to its contention that the prematureopening of challenged ballots is a basis forrerunningthe election and as to the rulings on challenges to theballots of the five warehouse trainees, and it deniedreviewwith respect to the three Avon drivers.Thereafter, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the briefs of the Employer, withrespect tothe issuesunder review and makes thefollowing findings:The facts, as found by the Regional Director,pertaining to the five warehouse trainees are asfollows:On May 11, 1972, the date on which the represen-tation petition was filed, the Employer was engaged inhandling air and surface freight at its warehouse atMcCarran International Airport, Las Vegas, Nevada.At that time, according to the facts set forth in theRegionalDirector'sDecision andDirectionofElection issued June 15, the employee complementconsisted of nine truckdrivers, six working full-timeand three working part-time. However, the Employerstated at the hearing that it had an agreement withseveral airlines to expand its warehouse facilities byJuly 1 so as to be able to take over thoseairlines' airfreightoperationsby that date. The Employeranticipated that pursuant to this agreement it wouldbe required to add six employees to its employeecomplement,allsix in a newclassificationof"helpers, shipping and receiving clerks and ware-housemen"; it also expected to transfer some of itstruckdrivers to the new classification. Accordingly,the Regional Director directed an election in a unitof "all regular and regular part-time truckdrivers,helpers, shipping and receiving clerks, and ware-housemen employed by the Employer from its LasVegas, Nevada location," with the usual exclusions.There was no request for review of the Decision andDirection of Election.On the basis of his postelection investigationrelating to the challenged ballots the RegionalDirector found that on June 12, prior to the June 15payroll eligibilitydate, the Employer hired fiveairline employees, Norman Clark, George Foscarini,John Gibson, Edwin Hill, and William Prall, andbegan training them to staff its expanded warehouseoperations.Thereafter, the five worked for theEmployer 8 hours a day, 5 days a week, as indicatedby the Employer's payroll records and their cancelledpaychecks.However, the Regional Director alsofound that they continued to hold their previouspositions with the airlines, their hours of work for theEmployer being scheduled so as not to conflict withtheir work for the airlines. From June 12 to June 19the employees were being trained at a training roomlocated on the premises of one of the airlines and didnot appear at the Employer's warehouse. Theirtimecardswere at all times kept in a locationseparate from the cards of the remaining unitemployees. Their training was conducted by them-selves or by the Employer's president or secretary-treasurer, Elbert orIna Bresee.From June 19 until July 14 the warehouse traineesbegan spending only 2 to 4 hours a day at thetraining room and worked the remainder of theirtime dispatching, loading and unloading trucks,IThe tally of ballots for the election showed that, of 15 ballots cast, 5were for and I wasagainst Petitionerand 9werechallenged.201NLRB No. 37 278DECISIONSOF NATIONALLABOR RELATIONS BOARDanswering telephones, and delivering freight at theEmployer's warehouse.2 On June 29 one of theseemployees,Norman Clark, was granted a 2-weekleave of absence by the Employer to coincide withvacation time he was granted by the airline whichalso employed him. As of July 14, 8 days after theelection, all these employees were "laid off" becauseof delays in the planned construction of expandedwarehouse facilities.Petitioner contends that the action of the RegionalDirector in prematurely opening and countingchallenged ballots constitutes a substantial departurefrom prior Board procedure in representation cases,substantiallyprejudiced the Petitioner and theemployees in the election, and gave the appearancethat the request for review had been prejudged.Petitioner further contends that there is a seriousquestionwhether or not the warehouse traineesperformed any real services between the date of theirhire and June 19, when they started working in thewarehouse, and thus in fact were working on thepayroll eligibility date, and whether the Employerhired them to pad the payroll in the face of theelection. The Employer contends that the prematureopening of the challenged ballots was at worst atechnicaldefect in the conduct of the election,resulted in no prejudice to Petitioner, and thereforedoes not warrant rerunning the election. As regardsthe warehouse trainees, the Employer contends thatallthe facts in the record support the RegionalDirector's finding that they share a community ofinterestwith other unit employees, were employeeson both the payroll eligibility date and election date,and therefore were eligible to vote in the election.Section 102.67(b) of the Board's Rules and Regula-tions states:The filing of . . . a request [for review] shall not,unless otherwise ordered by the Board, operate asa stay of any action taken or directed by theregionaldirector:Provided,however,that theregional director, in the absence of a waiver .. .shall not . . . count any challenged ballots untilthe Board has ruled upon any request for reviewwhich may be filed.It is clear, therefore, that the Regional Director'sopening and counting the eight challenged ballots, inthe absence of a waiver by the parties of their right tofile a request for review, was in direct violation of theBoard's Rules and Regulations. Whether or not theBoard should, where such a departure from its rulesoccurs, attempt to dispose of issues raised in asubsequently filed request for review of the RegionalDirector's decision to overrule certain challenges is aquestion to be resolved on consideration of all thecircumstances of the case.3 Here, because of theseriousnessof the issues raised, we granted thePetitioner's request for review as to the eligibility ofthe five warehouse trainees. Therefore, inasmuch astheRegionalDirector's breach of the Rules andRegulationsmay create the appearance that theBoard has prejudged the issues as to the eligibility ofthe trainees,we shall not attempt to review hisdisposition of the challengesin issuebut shall vacatethe election results and direct the holding of a newelection.ORDERIt is hereby ordered that the election held on July 6,1972, at Las Vegas, Nevada, be, and it hereby is,vacated.[Direction of New Election andExcelsiorfootnoteomitted from publication.]2 In its oppositionthe Employerstates that on June 19 its drivers wentDirector's action did not so seriously impugn the integrity of the Board'son strikeprocesses as to warrant rerunning the electionCf.N LR B v AthbroI In cases where the Board concludes that insubstantial issues are raisedPrecision EngineeringCorp,423 F 2d 573(C.A I. 1970)in a subsequently filed request for review,itmay decide that the Regional